          Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 1 of 9



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

CINTYA CASTRO, et al.                           *
                                                *
           PLAINTIFFS,                          *
                                                *
            v.                                  *     Case No. 8:18-cv-2421-PX
                                                *
EARLY LEARNING LANGUAGE ACADEMIES, LLC *
d/b/a WHOLE KIDS ACADEMY, et al.                *
                                                *
           DEFENDANTS.                          *
******************************************************************************
         RENEWED JOINT MOTION FOR APPROVAL OF SETTLEMENT

       Plaintiffs Cintya Castro, Marcela Latorre, and Yulisa Delgado (“Plaintiffs”), jointly with

Defendants Early Learning Language Academies, LLC d/b/a Whole Kids Academy, Cassandra

Castro, Crystal Esler, and John Esler (“Defendants”, together with Plaintiffs, the “Parties”), by and

through their respective attorneys, and pursuant to the Order from this Court dated January 25,

2021, hereby supplement and renew their previously-filed Joint Motion for Approval of Settlement

(ECF No. 37).

       The Parties have resolved this action and all claims raised in it, and stipulate to dismissal

with prejudice of this action in its entirety pursuant to Fed. R. Civ. P. 41. Accordingly, the Parties

jointly move the Court for entry of an Order approving the Parties’ settlement and dismissing the

claims raised in this action under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§

201 et seq. (“FLSA”), the Maryland Wage and Hour Law (“MWHL”), and the Maryland Wage

Payment and Collection Law (“MWPCL”). The Parties also respectfully request that the Court

waive a hearing on this Motion.

       The Parties now supplement their previous motion with the information requested by this

Court’s Order on January 25, 2021.
          Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 2 of 9



   I.      Background

        This case involved claims for alleged unpaid overtime wages under the FLSA, the MWHL

and MWPCL, and in Plaintiff Castro’s case, for alleged wrongful retaliatory termination in

violation of the FLSA. Plaintiffs initially filed their Complaint against Defendants in the Circuit

Court for Montgomery County, Maryland on or about June 18, 2018. Defendants removed the

matter to this Court on or about August 8, 2018. Defendants deny any and all liability.

        On March 15, 2019, the Parties engaged in mediation with Magistrate Judge Charles B.

Day. The Parties engaged in a second round of mediation on May 22, 2019. At that time, the

Parties were very close to settling but could not perfect an agreement. The Parties came close to

agreeing on a $75,000.00 global settlement to be paid in installments, but could not come to an

agreement on an appropriate timeframe. As expressed to Judge Day, Plaintiffs’ attorneys’ fees

and costs were approximately $25,000.00 at the time of mediation.

        The case then took a detour. Shortly after mediation, Defendants’ prior counsel withdrew

from representation. ECF No. 23. On December 10, 2019, Plaintiffs amended their complaint to

include Defendant John Esler as an additional employer liable for Plaintiffs’ claims. ECF No. 30.

Defendants Early Learning Language Academies, LLC d/b/a Whole Kids Academy, Crystal Esler,

and John Esler declared bankruptcy. Due to additional financial complications caused by the

COVID-19 pandemic, defendants requested that all bankruptcy actions be dismissed. The U.S.

Bankruptcy Court for the District of Maryland granted these requests. See Order Granting

Debtor’s Emergency Motion to Dismiss, attached hereto as Exhibit 1 (as to Defendant Early

Learning Language Academies, LLC); Order Dismissing Case on Request of Debtor and Notice

That Automatic Stay is Terminated, attached hereto as Exhibit 2 (as to Defendants Crystal Esler

and John Esler).



                                                2
            Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 3 of 9



          Plaintiffs amended their Complaint once more on July 23, 2020 in conformance with Judge

Xinis’ instructions during a recorded teleconference call on June 24, 2020. ECF No. 37. In

December 2020, Defendants secured new counsel (Thatcher Law Firm, LLC) and the Parties

negotiated a settlement. The Court then referred this matter to Magistrate Judge Day to finalize

settlement.

   II.        Applicable Legal Principles

          In the context of a private lawsuit brought by an employee against an employer under

section 216(b) of the FLSA, as is the case here, an employee may settle and release FLSA claims

against the employer if the Parties present the Court with a settlement which the Court deems fair.

Specifically, the Court must determine whether the proposed settlement “reflects a fair and

reasonable resolution of a bona fide dispute over FLSA provisions,” which includes a finding with

regard to: (1) whether there are FLSA issues actually in dispute, (2) the fairness and reasonableness

of the settlement in light of the relevant factors from Fed. R. Civ. P. 23, and (3) the reasonableness

of the attorney’s fees, if included in the agreement. Duprey v. Scotts Co., LLC, 30 F. Supp. 3d 404

(D. Md. 2014) (citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354-55 (11th Cir.

1982)).

          As set forth below, the overall settlement reached by the Parties in this case reflects a

reasonable compromise over disputed issues including, without limitation, the total number of

overtime hours allegedly worked by Plaintiffs, whether Plaintiffs were entitled to overtime wages

in the first place, and the true reason for Plaintiff Castro’s termination. Approval of this settlement

promotes the policy of encouraging settlement of litigation. See Lynn’s Food Stores, Inc., 679 F.2d

at 1354.




                                                  3
            Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 4 of 9



   III.      Agreement of the Parties and Fairness and Reasonableness of the Settlement

          “When considering a motion to approve an FLSA settlement agreement, courts weigh a

number of factors, including: (1) the extent of discovery that has taken place; (2) the stage of the

proceedings, including the complexity, expense and likely duration of the litigation; (3) the

absence of fraud or collusion in the settlement; (4) the experience of counsel who [has] represented

the plaintiff[ ]; (5) the probability of plaintiff’s success on the merits[;] and (6) the amount of the

settlement in relation to the potential recovery.” Saman v. LBDP, Inc., 2013 WL 2949047, *3 (D.

Md. June 13, 2013).

          Plaintiffs created estimates of their damages based on time and payroll records produced

by Defendants and their best recollections, and came to the following figures for wages owed, not

including liquidated damages or non-wage damages:

          Cintya Castro:         $16,790.50

          Yulisa Delgado:        $15,408.38

          Marcela Latorre:       $14,380.49

          A detailed calculation of their damages is attached as Exhibit 3. In addition to a claim for

unpaid wages, Plaintiff Castro also alleged she was wrongfully terminated for complaining about

wage theft, in violation of the FLSA. This claim included the potential to recover non-economic

damages. Accordingly, Plaintiff Castro demanded $60,000 total to settle her claims.

          This matter was hotly disputed from the outset. Defendants adamantly disputed Plaintiffs’

entitlement to additional pay for hours worked and overtime, and maintain that their records,

including timesheets and payroll records, show that Plaintiffs were paid correctly for all regular

and overtime hours worked. Defendants produced hundreds of documents to support this position.

Plaintiffs, on the other hand, reviewed these documents and do not believe they accurately capture



                                                   4
          Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 5 of 9



the time they worked. Accordingly, there is a serious dispute between Plaintiffs and Defendants

on this critical issue.

        Moreover, Defendants maintain that Plaintiff Delgado was a substitute teacher who worked

for intermittent periods of time, and was therefore an independent contractor to whom to whom

the FLSA (and analogous state laws) do not apply. Defendants also steadfastly refute Plaintiff

Castro’s allegations that her termination was retaliatory and instead insist it was based on

documented poor performance. Finally, Defendants argue that they do not have the financial

ability to pay an amount close to what Plaintiffs would seek at trial. Ultimately, Defendants

decided that continued litigation was not worth the additional time, cost, emotional toll, and added

risks, and decided to resolve this matter.

        The Parties first went to mediation with Magistrate Judge Day on March 15, 2019, but were

unable to reach an agreement. On May 22, 2019, at the second round of mediation and with the

help of Magistrate Judge Day, the parties almost reached an agreement to settle all of Plaintiffs’

claims—including claims for attorney’s fees and costs—for a gross amount of $75,000.00, to be

paid in monthly installments over a length of time. Unfortunately, the parties were unable to reach

an agreement on an appropriate payment period, and the proposed settlement fell apart.

        Thereafter, Defendants’ prior counsel withdrew and Defendants declared bankruptcy. This

left Plaintiffs embroiled in significant procedural work with a poor outlook on any eventual

recovery. Fortunately, in December 2020 Defendants acquired new counsel and the Parties swiftly

reached a settlement.

        The Parties first negotiated the settlement of Plaintiffs’ claims for damages. Defendants

maintain that they are not liable to Plaintiffs for any damages for the reasons described above.




                                                 5
          Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 6 of 9



Nevertheless, to avoid continued litigation, and without admitting any guilt or liability, Defendants

agreed to pay Plaintiffs the following settlement totals:

       $21,600 to Cintya Castro

       $16,200 to Yulisa Delgado

       $16,200 to Marcela Latorre

       The Parties agreed that the above amounts were fair compromises. These amounts cover

the entirety of the alleged unpaid wages Plaintiffs claimed and include an additional greater amount

to cover some measure of liquidated damages. In Ms. Castro’s case, Defendants provided extra

payment to settle her wrongful termination claim. The Parties recognized continued litigation

carried substantial increased risks, including the inability to definitively establish the hours

Plaintiffs worked due to incomplete records, Defendants’ valid arguments against liability on the

merits, and Defendants’ demonstrated financial difficulties leading them to the U.S. Bankruptcy

Court, not to mention ever-mounting attorney’s fees and litigation expenses on both sides. In

addition to this, the Parties understood that the amount of any actual recovery, should the Plaintiffs

be successful at trial, was uncertain. The Parties and their counsel, therefore, agreed that the

amount of the total settlement to Plaintiffs was fair and reasonable given the circumstances.

       The Parties then moved on to the question of Plaintiffs’ attorneys fees. As of the filing of

this motion, Plaintiffs have accrued over $40,000.00 in attorney’s fees and $165.00 in expenses.

A copy of Plaintiffs’ Attorney’s Fees Report is attached hereto as Exhibit 4. A copy of Plaintiffs’

Expense Report is attached as Exhibit 5. The Parties agreed to pay Plaintiffs $36,000.00 in

reasonable attorney’s fees and costs. Plaintiffs do not seek any additional fees beyond that amount.

       Plaintiffs’ principal attorneys, billing rates, experience levels, and hours spent on this case

are as follows:



                                                  6
          Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 7 of 9



      ATTORNEY              EXPERIENCE           HOURLY         APPENDIX B             HOURS
                                                   RATE             RATE
  Philip B. Zipin           39 years            $475            $300 - $475               55.7

  Roy Lyford-Pike           5 years             $260            $165-$300                 47.7



       A copy of the Settlement Agreement is attached hereto as Exhibit 6. The Parties

determined that the likely expense and duration of this litigation militated in favor of early

settlement. Significant factual investigation would be necessary regarding Defendants’ defenses

to Plaintiffs’ claims. The Parties stipulate that they are resolving this action in order to avoid the

cost, time, emotional toll, and risks associated with continued litigation.

       There is no claim or indication of fraud or collusion in the settlement. Plaintiffs and

Defendants were each represented by experienced employment litigation counsel and law firms.

Zipin, Amster & Greenberg, LLC is a boutique, employee-oriented employment law firm. The

lead attorney for Plaintiffs, Philip B. Zipin, is well known in this Court. Mr. Zipin is the managing

member of Zipin, Amster & Greenberg, LLC, and has been practicing law since 1982. Mr. Zipin has

focused his practice on employment law for the large majority of his career and has brought and

resolved hundreds of wage and hour cases under the federal Fair Labor Standards Act and

corresponding state statutes. Roy Lyford-Pike is the other attorney representing Plaintiffs, and was

admitted to practice law in December of 2015. He is co-chair of the Employment Law Section of

the Bar Association of Montgomery County and the President-Elect of the Maryland Hispanic Bar

Association. He practices exclusively employment law. Messrs. Zipin and Lyford-Pike are both

active members of the National Employment Lawyers Association, the Metropolitan Washington

Employment Lawyers Association, and the Maryland Employment Lawyers Association. Mr.

Zipin is rated “AV” by Martindale-Hubbell, the highest ranking available, and has been selected


                                                  7
         Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 8 of 9



as a “Super Lawyer” for many years. Mr. Lyford-Pike was selected by his peers as a “Super

Lawyers Rising Star” in 2019, 2020, and 2021.

       Defendants were represented by Linda Hitt Thatcher of Thatcher Law Firm, LLC. Her

practice includes all aspects of employment law, including corporate counseling, EEO training,

and litigation on behalf of employers and employees. Like Mr. Zipin, Mrs. Thatcher is also well

known in this Court. She is an accomplished employment litigator and mediator who has been

consistently named one of “Washington’s Top Employment Lawyers” by Washingtonian

Magazine since 2007. She has served as a faculty member for the National Institute for Trial

Advocacy (NITA) Skills Program at Georgetown University Law Center and she is a frequent

panel member and speaker for numerous CLE programs and conferences. She is an active member

of the National Employment Lawyers Association, the Metropolitan Washington Employment

Lawyers Association, and the Maryland Employment Lawyers Association. Ms. Thatcher is rated

“AV” by Martindale-Hubbell, the highest ranking available, and has been selected as a “Super

Lawyer” for years. Additionally, she has served as co-counsel with the Washington Lawyers

Committee for Civil Rights and Urban Affairs in employment discrimination cases. Mrs. Thatcher

is a permanent member of the Fourth Circuit Judicial Conference, a past President of the Board of

Governors of the Federal Bar Association of Maryland, and an active member in the Women’s Bar

Associations of both Maryland and the District of Columbia.

       As of February 4, 2021, the hourly attorneys’ fees incurred by Plaintiffs are over $40,000

with litigation costs of $165.00. These are the amounts Plaintiffs’ counsel would have charged to

represent Plaintiffs on an hourly fee basis. As described above, the fees are consistent with the

rates set forth in Appendix B of the local rules. However, in order to achieve a settlement,

Plaintiffs’ counsel will forego any other claim for attorneys’ fees and accept the separately-



                                                8
            Case 8:18-cv-02421-CBD Document 49 Filed 02/05/21 Page 9 of 9



negotiated attorney’s fee amount of $36,000.00 as full satisfaction of any claim for attorneys’ fees

and litigation costs.

          The Parties attest and stipulate to the fairness and reasonableness of their settlement and

request that the Court approve the settlement.

    IV.       Conclusion

          The settlement negotiated through experienced counsel and reached by the Parties reflects

a reasonable compromise of disputed issues. The Parties, through their respective attorneys, and

with the advice and counsel of their respective attorneys, freely and voluntarily agreed to the

settlement and deemed it to be fair and reasonable. The Parties further agree and stipulate that,

upon approval by the Court of the settlement and payment made to Plaintiffs pursuant to the

settlement, Plaintiffs will have received all wages owed by Defendants. The Parties therefore

respectfully request that the Court waive oral argument on this Motion and approve the Parties’

settlement.

Respectfully submitted,



 /s/ Roy Lyford-Pike                                   /s/ Linda Hitt Thatcher
 Roy Lyford-Pike, Esq. No. 19836                       Linda Hitt Thatcher, Esq. No. 05039
 Philip B. Zipin, Esq., No. 03932                      Thatcher Law Firm, LLC
 8757 Georgia Ave., Suite 400                          Belle Point Office Park
 Silver Spring, Maryland 20910                         7849 Belle point Drive
 Phone: (301) 587 - 9373                               Greenbelt, MD 20770
 Fax:     (240) 839 – 9142                             Phone: (301) 441-1400
 rlpike@zagfirm.com                                    Fax: (301) 441-9602
 pzipin@zagfirm.com                                    lht@thatcherlaw.com

 Counsel for Plaintiffs                                Counsel for Defendants




                                                   9
